—— CONTRAT D'AMODIATION

ENTRE

LA GENERALE DES CARRIERES ET DES MINES S.A.

NEW MINERALS INVESTMENT SARL

RELATIF
A L'AMODIATION PARTIELLE DE DROIT D'USAGE DE LA SURFACE DE

CINQ (5) CARRES COUVERTS PAR LE PERMIS D'EXPLOITATION (PE) 2353
DE GECAMINES 5.4.

N° 1977/7959/S6/GC/2021

Août 2021

co) 3
CONTRAT D'AMODIATION PARTIELLE

Entre :

La Générale des Carrières et des Mines, société anonyme unipersonnelle avec
Conseil d'Administration, en abrégé « GECAMINES 5.A. », en sigle « GCM
S.A. », au capital social de 2.401.500.000.000 CDF, immatriculée au Registre du
Commerce et du Crédit Mobilier de  Lubumbashi sous le n°
CD/LSHI/RCCM/14-B-1678, Numéro d'Identification Nationale 6-193-A01000M
et Numéro Impôt AO7O01147F, et ayant son siège social au n° 419, Boulevard
Kamanyola, à Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi, Province
du Haut-Katanga, République Démocratique du Congo, « RDC », représentée aux
fins des présentes par Monsieur Albert Yuma Mulimbi, Président du Conseil
d'Administration et Monsieur Ntambwe Ngoy Kabongo H-B, Directeur Général
Adjoint, ci-après dénommée « GECAMINES » où l'« Amodiant », d'une part ;
et:

New Minerals Investment, Société à responsabilité limitée, en abrégé « NMI
SARL», immatriculée au Registre du Commerce et du Crédit Mobilier de
Lubumbashi sous le numéro CD/LSHI/RCCM/14-B-00006, numéro d'Identification
Nationale 6-128-N48837N, numéro Impôt A09065928, et, ayant son siège social
au n° 12, avenue Lofoi, Commune de Lubumbashi, Ville de Lubumbashi, Province du
Haut-Katanga, République Démocratique du Congo, « RDC », représéntée aux fins
des présentes par Monsieur Cong Maohuai, Gérant, ci-après dénommée, « NMI »
ou « Amodiataire », d'autre part ;

Ci-après dénommées collectivement « parties » et individuellement « Parties » :

Préambule

a) Attendu que GECAMINES et New Minerals Investment ont signé, en date du
02 mai 2017, le Contrat d'amodiation n° 1673/12079/5G/6C/2017 relatif aux
droits miniers attachés au périmètre couvert par le Permis d'Exploitation (PE)
n° 13.235;

b) Attendu que l'Amodiataire a, par sa lettre n° 30-10/CM/2017 du 30 octobre
2017, sollicité la mise à disposition de (5) cinq carrés supplémentaires couverts

A Page 2 sur 20
| Contrat d’amodiation n° 1977/7959/SG/GC/2021
We

Êi
d)

e)

f)

g)

h)

par le Permis d'Exploitation (PE) n° 2353, contigus au PE13.235, pour la
Construction de l'usine métallurgique pour l'exploitation du gisement de Lujiba
mis en amodiation. Annexe 1 : Copie du Certificat d'Exploitation du RE2853;:

Attendu que GECAMINES a, par sa lettre n° 467/D6/18, conditionné la mise à
disposition effective des carrés sollicités par la réalisation de quelques
Sondages de stérilisation dont le coût mis à charge de l'Amodiataire :

Attendu que les obligations relatives à l'usage du terrain de surface n'étant pas
prévues au Contrat d'amodiation sur le gisement du sous-sol (PE.13.235 -

Attendu que GECAMINES est titulaire de ce Permis d'Exploitation et, à ce
titre, elle peut donner en amodiation à NEW MINERALS INVESTMENT
lesdits carrés :

Attendu que le Code Minier dispose en son article 177 que le titulaire d'un
droit minier d'exploitation a la faculté d'amodier, moyennant une
rémunération convenue entre l'Amodiant et l'Amodiataire, tout ou partie des

droits attachas à son droit minier d'exploitation :

Attendu qu'en son article 64, le Code Minier détermine la portée du droit
minier d'exploitation en énumérant tous les droits attachés à ce droit minier
d'exploitation, notamment le droit d'exploitation minière des ressources, le
droit de construire les installations et infrastructures nécessaires à
l'exploitation minière et celui d'utiliser les ressources d'eau et du bois se
trouvant à l'intérieur du périmètre minier pour les besoins de l'exploitation
minière, en se conformant aux normes définies dans l'Etude d'impact
Environnemental et Social (IES) et le Plan de Gestion Environnementale et

Sociale (PGES) :

Attendu que GECAMINES consent à accorder à NEW MINERALS
INVESTMENT uniquement les droits d'usage de la surface des ci q (5)

)
Pa Page 3 sur 20 #
| Contrat d’amodiation n° 1977/7959/SG/GC/2021

À

|
carrés du PE 2353 ci-haut visés et le droit d'y ériger les installations
industrielles :

J) Attendu qu'en vue de formaliser leur Sonsentement sur l'offre et
l'acceptation, les Parties conviennent de conclure le présent Contrat
d'Amodiation.

IL EST CONVENU ET ARRETE CE QUI SUIT :
Article 1 : Définitions

Les termes commençant par une lettre capitale ont la Signification qui leur est
attribuée dans le présent article.

() «CAMI » signifie le Cadastre Minier créé par le Code Minier et dont les
Statuts, l'organisation et le fonctionnement sont régis par le décret n

provinciales, « CAMI » :

(2) « Contrat d'Amodiation » désigne le présent contrat d'amodiation ainsi que
ses Annexes te qu'il pourra être modifié ou amendé.

G) « Droits Miniers Amodiés » signifie les droits d'usage de la surface sur les
cinq (5) carrés couverts par le PE 2353 et d'y construire les installations
industrielles.

(4) « Obligations environnementales et sociales » signifie liens de droit en vertu
desquels tout opérateur minier est contraint d'assumer vis-à-vis de l'Etat en
vue de la réhabilitation de l'environnement et de l'amélioration du bien-être
des communautés locales affectées par les activités des projets miniers.

(5) « Permis d'Exploitation » Signifie le permis d'exploitation 2353.
Article 2 : Objet

2.1. Le Contrat d'Amodiation a pour objet l'amodiation par l'Amodiant, au profit
de l'Amodiataire, de Droits Miniers Amodiés conformément aux conditions
définies dans le Contrat d'Amodiation, dans le Code et le Règlement Miniers.

2.2. Au titre du Contrat d'Amodiation :
(a) L'Amodiant accorde à l'Amodiataire, qui accepte, l'amodiation de ses
Droits Miniers Amodiés définie par le Code Minier, en se conformant aux

normes définies dans l'Etude d'impact Environnemental et Social (EIES)
et le Plan de Gestion Environnementale et Sociale (PGES).

27 Page 4 sur 20
Contrat d’amodiation n° 1977/7959/SG/GC/2021 l/
l'Amodiataire, du point de vue économique, des réserves de cuivre du gisement de
Lujiba (PE.13.235), telles que définies dans les accords entre Parties.
Il est convenu entre les Parties qu'à l'expiration de la durée de validité du Permis
d'Exploitation avant le délai visé au paragraphe premier ci-haut, l'Amodiant devra
faire en sorte que la durée dudit Permis d'Exploitation soit renouvelée pour
protéger les Droits Miniers Amodiés Couverts par le Contrat d'Amodiation.
Article 4 : Loyer
4.1. Taux de loyer
Le taux de loyer mensuel est de 7.500 USD (Sept mille cinq cents dollars
américains) ou son équivalent en franc congolais au taux de change en vigueur
le jour du paiement, impôt mobilier compris.
Le loyer est payable annuellement et anticipativement au début de chaque
année d'occupation.
Il est susceptible de révision après négociation et ce, si les paramètres
économiques venaient à changer entraînant ainsi un déséquilibre manifeste.
4.2. Garantie locative
À l'entrée en vigueur du présent Contrat d'Amodiation, l'Amodiataire est tenu
de verser une garantie locative correspondant à 12 (douze) mois de loyer, soit
90.000 USD (Nonante mille Dollars américains).

N

A l'expiration du Contrat d'Amodiation, l'Amodiant s'engage à reverser à
l'Amodiataire le montant de la garantie locative, après avoir déduit les frais
éventuels dus à la réparation du terrain utilisé.

Article 5 : Droits de l'Amodiataire

L'amodiation accordée par le Contrat d'Amodiation comprend les droits définis

aux article 1.(3) et 2.2.(a).

f}
#7 Page 5 sur 20 D # di
! Contrat d’amodiation n° 1977/7959/SG/GC/2021
Article 6 : Obligations des Parties

Code Minier. Ils S'engagent à :

611 effectuer toutes formalités et Signer tous actes et documents
nécessaires à la réalisation des obligations du Contrat d'Amodiation.

612  S'accorder un droit de passage réciproque sur leurs Zones en cas de
nécessité pour la réalisation de leurs travaux et l'accomplissement
de leurs obligations respectives.

6.2 L'Amodiant est soumis aux obligations suivantes :

6.21 l'Amodiant s'engage à préparer et à déposer une demande
d'enregistrement du Contrat d'Amodiation au CAMI conformément
aux dispositions des articles 177 à 179 du Code Minier et des articles
369 et 370 du Règlement Minier dans les 10 (dix) jours ouvrables
Suivant la signature du Contrat d'Amodiation, à condition que
l'Amodiataire lui fournisse en temps utile toute l'information exacte
requise par l'article 370 du Règlement Minier, étant entendu que
l'Amodiataire S'engage par le Contrat d'Amodiation à le faire.

6.2.2 L'Amodiant s'engage à accomplir ou à faire accomplir toutes les
obligations du Code Minier et du Règlement Minier nécessaires pour
maintenir la validité du Permis d'Exploitation et à demander et
Poursuivre avec diligence tous les renouvellements du Permis
d'Exploitation nécessaires Pour permettre l'amodiation des Droits
Miniers Amodiés qui font l'objet du Contrat d'Amodiation et ce, pour
toute la durée du Contrat d'Amodiation telle que décrite à l'article 3
ci-dessus.

6.23 sauf négligence ou faute de l'Amodiataire, l'Amodiant s'engage à
défendre :

-les Droits Miniers Amodiés au cas où un tiers présenterait des
demandes où introduirait une action en justice contre l'Amodiant ou
l'Amodiataire portant sur ces droits miniers :

-l'Amodiataire en cas de trouble de jouissance et à lui apportep-toute

2) Page 6 sur 20
| | Contrat d’amodiation n° 1977/7959/SG/GC/2021
Son assistance.

6.3 L'Amodiataire a les obligations suivantes :

L'Amodiataire assumera ses responsabilités propres résultant de l'article
1/7 du Code Minier dans les limites des Droits Miniers Amodiés tels que
décrits à l'Annexe 2 du Contrat d'Amodiation, notamment :

6.31

6.3.2

6.3.3.

6.34

6.3.5

6.3.6

dès l'Entrée en Vigueur du Contrat d'Amodiation, l'Amodiataire
Communiquera à l'Amodiant le plan reprenant le projet de
construction de l'usine de l'Amodiataire pour la prise en compte des

espaces d'occupation des infrastructures et connexes dudit projet :

après reconfiguration de l'espace à amodier par l'Amodiation,
l'Amodiataire doit procéder aux travaux de stérilisation sur l'espace
à utiliser à cet effet et communiquera les informations recueillies à
la Direction de Géologie qui lui donnera son avis :

payer au CAMTI, dans un délai de quinze (15) jours à compter de la
réception par l'Amodiataire de la note de perception communiquée à
cet effet par le CAMI, des droits superficiaires annuels par carré
afférant au Permis d'Exploitation, la contribution annuelle sur la
Superficie des concessions minières et tous autres charge, impôt ou
redevance dus à l'Etat, relatifs audit Permis d'Exploitation qui soient
imposables à l'Amodiant conformément au Code Minier. Si
l'Amodiataire effectue ces paiements directement, il aura
l'obligation de soumettre à l'Amodiant les  quittances
correspondantes dans les 3 (trois) jours suivant leur réception :

ne pas procéder à aucune exploitation minière Sans autorisation
préalable de l'Amodiant dans ces périmètres :

accorder à l'Amodiant, sans restriction et selon les mêmes conditions
que celles faites aux autres usagers de l'Amodiataire, le libre accès
et usage des infrastructures routières, fluviales et autres situées à
l'intérieur des périmètres couverts par les Droits Miniers Amodiés :
assurer l'entretien courant et les investissements normaux de
protection de l'environnement des superficies, dont il assure la
gestion et l'exploitation, en vertu du Contrat d'Amodiation, de façon

à les maintenir en état normal :

Page 7 sur 20
Contrat d’amodiation n° 1977/7959/SG/GC/2021

<
6.3.7

6.3.8

6.3.9

présenter à l'Amodiant, avant l'érection des installations
industrielles, la Décision d'Approbation de l'EIES et du PGES
élaborés pour le traitement des minerais.

assurer le libre accès à ses installations à toute Personne mandatée
par l'Amodiant ou par l'administration Publique et lui fournir tous
documents et informations permettant à l'Amodiant d'exercer son
droit de contrôle des exploitations de l'Amodiataire et de remplir, en
conséquence, ses obligations en sa qualité d'Amodiant conformément
aux dispositions du Code Minier et des autres lois et règlements
applicables en République Démocratique du Congo ;

informer diligemment l'Amodiant, dès qu'il en a Connaissance, de

toute menace ou de toute action en justice, en Provenance d'un tiers,
à l'encontre des Droits Miniers Amodiés.

6.4 Droit de visite de l'Amodiant

L'Amodiant aura le droit de visite des installations de l'Amodiataire qui
Seront en relation avec l'exploitation et le traitement des minerais issus du
périmètre couvert par le Permis d'Exploitation.

L'Amodiant avisera l'Amodiataire de ses visites, par écrit, 48 (quarante-huit)
heures au moins à l'avance.

6.5 Droit des communautés environnantes

L'Amodiataire S'engage à promouvoir le développement social des
Communautés environnantes, suivant un cahier des charges à adopter après

Concertation avec ces communautés.

Article 7 : Déclarations et garanties des parties

7.1 L'Amodiataire Stipule, déclare et garantit par le Contrat d'Amodiation à
l'Amodiant les éléments Suivants :

a)

Constitution

L'Amodiataire est une société valablement constituée selon les lois en vigueur
en République Démocratique du Congo: elle est organisée et existe

valablement selon ces lois et a le pouvoir d

exercer ses activités dans les

juridictions où il les exerce.

Page 8 sur 20

Contrat d’amodiation n° 1977/7959/SG/GC/2021 # |
b) Eligibilité
L'Amodiataire déclare remplir les conditions d'éligibilité prévues par les
dispositions de l'article 23 alinéa 1 point (a) du Code Minier en ce qu'il est une
société de droit congolais, constituée en forme d'une société à responsabilité
limitée et ayant pour objet la réalisation de la recherche, l'extraction, le
traitement, la transformation des minéraux et la vente des métaux et des
Minéraux extraits, avec siège social à Lubumbashi, en République
Démocratique du Congo

c) Pouvoir et Compétence

L'Amodiataire a le plein pouvoir et la compétence pour exercer ses activités,
pour conclure le présent Contrat d'Amodiation et toutes conventions ou actes
visés ou envisagés au présent Contrat d'Amodiation, ainsi que pour exécuter
toutes les obligations et tâches quelconques lui incombant aux termes du
présent Contrat d'Amodiation.

d) Autorisations

L'Amodiataire a obtenu toutes les autorisations nécessaires pour Signer et
exécuter le Contrat d'Amodiation et toutes conventions ou actes quelconques
visés ou envisagés au Contrat d'Amodiation. Cette signature et cette
exécution :

() ne contredisent ni ne violent aucune disposition de ses statuts, aucune
décision de ses actionnaires ou administrateurs, ni aucun accord,
Stipulation, contrat ou engagement quelconque auquel il est partie ou par
lequel il est lié, et ne donne lieu à aucune charge en vertu de ces mêmes
actes : et

(ii) ne violent aucune loi applicable en République Démocratique du Congo.

7.2 L'Amodiant stipule, déclare et garantit, par le présent Contrat d'Amodiation,

à l'Amodiataire les éléments suivants :

a Constitution
L'Amodiant est une entreprise de droit congolais valablement constituée
et il est organisé et existe valablement selon ces lois et ses statuts et a le
pouvoir d'exercer ses activités dans les juridictions où il les exerce.

b._ Pouvoir et Compétence

L'Amodiant a, conformément aux textes en vigueur en République

… Page 9 sur 20 i
7 | Contrat d’amodiation n° 1977/7959/SG/GC/2021 VA

Démocratique du Congo et à ses statuts, Plein pouvoir et compétence pour
exercer ses activités, pour conclure le présent Contrat d'Amodiation et
toutes conventions ou actes visés où envisagés au présent Contrat
d'Amodiation ainsi que pour exécuter toutes les obligations et tâches
quelconques lui incombant aux termes du présent Contrat d'Amodiation.

Autorisations

Les signataires de l'Amodiant ont obtenu toutes les autorisations
nécessaires pour Signer et exécuter le présent Contrat d'Amodiation et
toutes conventions ou actes quelconques visés ou envisagés au présent
Contrat d'Amodiation. Cette Signature et cette exécution :

() ne contredisent ni ne violent aucune disposition de ses Statuts, ni
aucun accord, stipulation, contrat ou engagement quelconque auquel i
est partie ou par lequel il est lié, et ne donne lieu d'aucune charge en
vertu de ces mêmes actes : et

(ii) ne violent aucune loi applicable en République Démocratique du Congo.
Titulaire

L'Amodiant est titulaire exclusif de l'intégralité des droits et titres sur
le Permis d'Exploitation. Il a le droit de conclure le Contrat d'Amodiation
et d'amodier les droits attachés au Permis d'Exploitation conformément
aux termes du Contrat d'Amodiation, libre de toutes charges quelles
qu'elles soient.

Il n'y a rien qui affecte le Permis d'Exploitation ni les droits et titres de
l'Amodiant ou qui puisse sérieusement compromettre l'aptitude de
l'Amodiataire à construire sur les superficies se trouvant dans le
périmètre du Permis d'Exploitation.

L'Amodiant doit et devra assurer, à tout moment, à l'Amodiataire qu'il
dispose d'un titre régulier sur les Droits Miniers Amodiés et ce pendant
foute la durée du Contrat d'Amodiation.

Droits de Tiers

Aucune personne autre que l'Amodiant n'a de droit ou de titre sur une
quelconque partie des Droits Miniers Amodiés et l'Amodiataire ne subira
aucun désagrément ou éviction, sous l'unique réserve des restrictions
imposées par le Code et le Règlement Miniers et l'Amodiant s'opposera à

Page 10 sur 20
Contrat d’amodiation n° 1977/7959/SG/GC/2021

tous agissements, de quelque nature que ce soit, susceptibles de mettre
en cause ou de porter atteinte à tout ou partie des droits dont
l'Amodiataire bénéficie en vertu du présent Contrat d'Amodia tion.

En dehors des impôts et taxes dus à l'Etat, aucune personne n'a droit à
une redevance où autre paiement quelconque, ayant la nature d'un loyer où
d'une redevance, sur les Substances couvertes par les Permis
d'Exploitation, si ce n'est l'Amodiant conformément au présent Contrat
d'Amodiation et aux Code et Règlement Miniers.

Aucune menace d'annulation, de résiliation, de retrait, d'invalidation,
d'inopposabilité ou de non-respect, n'a été reçue ou n'est attendue à
l'égard des Droits Miniers Amodiés.

Le Permis d'Exploitation n'est grevé par aucune servitude, charge,
hypothèque ou autres sûretés en faveur de tiers, et ne fait l'objet
d'aucune procédure judiciaire, revendication ou procès, ou menace de
procédure qui pourrait mettre en question les droits de l'Amodiataire sur
ledit Permis d'Exploitation.

Le travail minimum requis par les dispositions légales, et qui devait être
exécuté par l'Amodiant, l'a été effectivement.

Validité de Permis d'Exploitation

Le Permis d'Exploitation a été régulièrement validé et transformé est
conforme aux Code et Règlement Miniers ainsi qu'aux lois en vigueur en
République Démocratique du Congo, et est en cours de validité à la date de
Signature du présent Contrat d'Amodiation.

Taxes

Tous impôts, taxes, cotisations, droits et redevances relatifs au Permis
d'Exploitation ont été intégralement payés, et ledit permis est libre de
toutes charges fiscales au regard des lois de la République Démocratique
du Congo.

Actions

Il n'y a pas d'actions ou de procédures en cours ou susceptibles d'être
introduites qui, si elles aboutissaient, affecteraient ou seraient de nature
à affecter le Permis d'Exploitation.

Obligations contractuelles
Page 11 sur 20
Contrat d’amodiation n° 1977/7959/SG/GC/2021
L'Amodiant ne se trouve 2n infraction d'aucune obligation contractuelle à
l'égard de tiers relativement au Permis d'Exploitation.

comme suit :

L'exactitude de chaque stipulation, déclaration et garantie, ainsi que
l'engagement de les respecter, constitue pour chacune des Parties une
condition déterminante de la Signature du présent Contrat d'Amodiation.

Il ne peut être renoncé, en tout ou en partie, à une de ces stipulations,
déclarations et garanties que par la Partie en faveur de laquelle la stipulation,
la déclaration ou la garantie est faite et toutes les Stipulations, déclarations
et garanties, telles que stipulées au présent article, survivront à l'exécution
et à la résiliation du présent Contrat d'Amodiation.

Chaque Partie S'engage à indemniser et à tenir indemne l'autre Partie de
toute perte résultant de toute violation d'une stipulation, déclaration ou
garantie quelconque contenue dans le présent Contrat d'Amodiation.

Article 8 : Obligations Environnementales et Sociales

8.1. Etude d'Impact Environnemental et social

8.11. L'amodiataire déclare par la présente son engagement de mettre en
œuvre, avant la période de traitement et de transformation des
minerais, une Etude d'Impact Environnemental et social (EIES) de
l'usine conformément aux méthodes d'exploitation et de traitement
de minerais à appliquer sur base de l'Etude de Faisabilité de l'usine.

8.12. L'EIES va consister en la description de l'environnement physique,
biologique et sociologique, tel que prévu par les Code et Règlement

Miniers, en :

- identifiant les impacts positifs et négatifs, directs et indirects ou
risques d'impacts des opérations de traitement des minerais sur
l'environnement à l'intérieur du périmètre et dans la zone
avoisinante du périmètre qui sera affectée par les opérations de

traitement minier ;

- présentant le programme des mesures d'atténuation et de
réhabilitation réduisant ou Supprimant tous les impacts négatifs
du projet sur l'environnement.

8.2.Plan de Gestion Environnemental et Social
8.2.1. L'amodiataire décrit également le Plan de Gestion Environnemental et

À
7 Page 12 sur 20 LV :
] Contrat d’amodiation n° 1977/7959/SG/GC/2021 g :
822,

8.3.2.

8.4.1.

8.4.2.

Social (PGES) qui consiste en la mise 2h œuvre et au suivi du
Programme des mesures d'atténuation et de réhabilitation ainsi que
le coût et le financement envisagés par l'EIES Pour supprimer,
réduire et éventuellement compenser les conséquences
dommageables du projet minier sur l'environnement.

Le PGES a comme objectif l'amélioration, par l'Amodiataire, du

bien-être des Communautés locales en mettant en œuvre des

L'Amodiataire devra élaborer un Cahier des charges de
responsabilité sociétale organisant la mise en œuvre des
€hgagements à la réalisation des infrastructures et services
Socio-économiques de base au profit des communautés locales
affectées par les activités du Projet.

Le Cahier des charges de responsabilité sociétale est une obligation
donnée à l'exploitant minier de consulter et de faire participer les
communautés bénéficiaires dans le processus de définition et de mise
en œuvre des projets de développement conformément aux
dispositions de la Loi n° 11/009 du 09 juillet 2011 portant principes

fondamentaux relatifs à la protection de l'environnement en matière

En exécution de son Programme d'exploitation minière, l'Amodiataire
doit mobiliser ou faire mobiliser des ressources financières pouvant
permettre la réhabilitation du site d'exploitation à sa fermeture
(coût de démantèlement, d'enlèvement et de remise en état des sites
après les travaux d'exploitation).

L'Amodiataire en tant que personne réalisant des opérations de
recherches et d'exploitation minières est tenue d'évaluer le coût
total des mesures d'atténuation et de réhabilitation de
l'environnement pour réduire l'impact de ses opérations et de prévoir
la constitution d'une sûreté financière de réhabilitation de
l'environnement.

Page 13 sur 20 g_
Contrat d’amodiation n° 1977/7959/SG/GC/2021
Article 9 : Indemnisation

9.1 Sous réserve de l'article 8.2 ci-dessous, l'Amodiataire Sera responsable,
conformément aux dispositions des Code et Règlement Miniers, et notamment
de l'article 405 du Règlement Minier, des dommages causés par son
exploitation des usines et autres infrastructures lui appartenant /ocalisées
dans le Permis d'Exploitation et objet du présent Contrat d'Amodiation,

9.2 Ni l'Amodiataire, ni ses Sociétés Affiliées, ni ses actionnaires ne seront
responsables vis-à-vis de l'Amodiant ou de tiers de plaintes, dommages,
pénalités, réclamations, obligations ou autres Sanctions, concernant,
notamment et sans limitation, la pollution de | ‘environnement, des pertes,
dégâts ou accidents dans ou en dehors des périmètres couverts par le Permis
d'Exploitation, si ceux-ci résultent, directement ou indirectement (i)
d'exploitations minières, d'actions ou d'omissions de l'Amodiant ou de l'État,
Survenues avant ou après la date d'entrée en vigueur ou (ii) d'exploitations
frauduleuses de tiers sur ledit périmètre ou en relation avec celui-ci.

Article 10 : Résiliation anticipée
10.1 Par l'Amodiant

Si l'Amodiataire n'a pas exécuté une disposition significative lui incombant en
vertu du Contrat d'Amodiation dans le délai imparti ou, à défaut, dans un délai
raisonnable, l'Amodiant pourra le mettre en demeure de s'exécuter dans un
délai de soixante (60) jours. Si l'Amodiataire n'a pas exécuté son obligation
dans les soixante (60) jours suivant la réception de la mise en demeure,
l'Amodiant pourra résilier le Contrat d'Amodiation moyennant un préavis de
quatre-vingt-dix (90) jours après la date de réception par l'Amodiataire de la
notification de la déclaration: étant cependant entendu que si la nature de
l'inexécution ne permet pas d'y remédier dans soixante (60) jours, l'Amodiant
ne pourra pas résilier si l'Amodiataire a commencé d'y remédier au cours de
cette période de soixante (60) jours et a ensuite continué de remédier et qu'il
est effectivement remédié à l'inexécution dans un délai raisonnable.

Il est convenu que seront considérés comme non-respect par l'Amodiataire

d'une de ses obligations significatives, les cas non limitatifs suivants :

* non-paiement par l'Amodiataire des impôts, taxes et redevances dus à
l'Etat,

* non-paiement du loyer prévu à l'article 4 du Contrat d'Amodiation, e:

#1] Page 14 sur 20

| Contrat d’amodiation n° 1977/7959/SG/GC/2021
\
* non-observation des lois et règlements pouvant entraîner des conséquences
financières ou administratives préjudiciables à l'Amodiant en tant
qu'amodiant.

10.2Par l'Amodiataire

Si l'Amodiant n'a pas exécuté une disposition Significative lui incombant en
vertu du présent Contrat d'Amodiation, l'Amodiataire pourra le mettre en
demeure de s'exécuter dans un délai de soixante (60) jours. Si l'Amodiant n'a
pas exécuté son obligation dans les soixante (60) jours suivant la réception de
la mise en demeure, l'Amodiataire pourra déclarer le présent Contrat
d'Amodiation résilié quatre-vingt-dix (90) jours après la date de réception
par l’Amodiant de la notification de la déclaration : étant cependant entendu
que si la nature de l'inexécution ne permet pas d'y remédier dans soixante (60)
jours, l'Amodiataire ne Pourra pas résilier si l'Amodiant a commencé d'y
remédier au cours de cette période de soixante (60) jours et a ensuite
continué de remédier et qu'il est effectivement remédié à l'inexécution dans
un délai raisonnable.

10.3Le Contrat d'Amodiation peut également être résolu par consentement mutuel

des Parties.

Article 11 : Règlement des Différends

it Le présent Contrat d'Amodiation est régi par le droit de la République
Démocratique du Congo, quant à sa validité, son établissement et son
exécution.

112. Tous différends découlant de l'exécution et/ou de l'interprétation du
présent Contrat d'Amodiation ou en relation avec celui-ci seront de
préférence réglés à l'amiable.

11:3; En cas d'échec dans un délai de dix (10) jours, ces différends seront
définitivement tranchés suivant le règlement d'arbitrage du Centre
National d'Arbitrage, de Conciliation et de Médiation, « CENACOM »,
institué auprès de la Fédération des Entreprises du Congo, (FEC) en sigle,
par un ou plusieurs arbitres nommés conformément à ce règlement.

Article 12 : Invalidité / Indépendance des Clauses

Dans le cas où une quelconque stipulation du présent Contrat d'Amodiation
deviendrait illégale, nulle ou inopposable, en tout ou partie, elle s'applique:

Page 15 sur 20
Contrat d’amodiation n° 1977/7959/SG/GC/2021

toute suppression ou modification nécessaire pour être considérée comme légale,
valide et opposable et donner effet à l'intention commerciale des Parties. Si cela
n'est pas possible, la Stipulation affectée sera réputée ne pas faire partie du
présent Contrat d'Amodiation, et la légalité, la validité et le caractère opposable
des autres stipulations n'en seront pas affectés.

Article 13 : Modifications

13% Le Contrat d'Amodiation peut, à l'initiative de l'une des Parties, faire
l'objet de modification ou révision.

13.2. Les modifications au Contrat d'Amodiation ne peuvent être faites que par
voie d'avenant écrit et signé par les Parties ou par leurs successeurs et
cessionnaires respectifs dûment autorisés.

Article 14 : Notifications

Toute communication devra être effectuée, au titre ou en relation avec le Contrat
d'Amodiation, aux adresses suivantes :

(a) Pour LA GENERALE DES CARRIERES ET DES MINES 5.4.

À l'attention de Monsieur le Directeur Général
419, Boulevard Kamanyola

Commune de Lubumbashi

Ville de Lubumbashi

Province du Haut-Katanga

République Démocratique du Congo, « RDC ».

(b) Pour NEW MINERALS INVESTMENT SARL

A l'attention de Monsieur le Gérant

12, avenue Lofoi

Commune de Lubumbashi

Province du Haut-Katanga

République Démocratique du Congo, « RDC »

Article 15 : Langue

15.1. Tout document ou communication adressé par les Parties au titre du, au
concernant le présent Contrat d'Amodiation, devra être en français, dans
toute la mesure permise par la loi et les règlements ;

15.2. Le présent Contrat d'Amodiation a été signé en version française.

}
: Page 16 sur 20 D À
4 | Contrat d’amodiation n° 1977/7959/SG/GC/2021 |
| |
|
Article 16 : Dispositions diverses

16.1.

16.2.

16.3.

16.4.

16.5.

Annexe

Le Contrat d'Amodiation comporte une annexe ci-dessous qui en fait
partie intégrante :

Annexe 1 : Certificat d'Exploitation du PE.2353 :

Annexe 2 : Croquis et la liste des Coordonnées géographiques de 5 (cinq)
carrés couverts par le Permis d'Exploitation 2353 (terrain à louer).

Portée

Le Contrat d'Amodiation engage les Parties ainsi que leurs Successeurs et
cessionnaires autorisés respectifs et liera ceux-ci. Rien dans le Contrat
d'Amodiation, que ce soit de façon explicite ou implicite, n'est destiné à
conférer à un tiers quelconque, un quelconque droit ou recours en vertu du
Contrat d'Amodiation, à l'exception des droits consentis aux Parties dans
le Contrat d'Amodiation.

Cession et sûretés

Le Contrat d'Amodiation ne peut être cédé ni affecté des sûretés par une
Partie sans le consentement de l'autre Partie, lequel ne pourra pas être
refusé sans juste motif.

Renonciation

Le fait qu'une Partie s'abstienne d'exiger, à une ou plusieurs reprises, le
respect strict d'une disposition quelconque du présent Contrat
d'Amodiation ne pourra êlre interprété comme une renonciation
définitive à cette disposition ni à une acceptation d'une interprétation
quelconque de la disposition de sa part.

Disposition nulle

L'illégalité ou la non validité d'une quelconque disposition du présent
Contrat d'Amodiation ou d'une quelconque déclaration faite par une des
Parties dans le présent Contrat d'Amodiation n'affectera pas la validité
ou le caractère obligatoire des autres dispositions du présent Contrat
d'Amodiation ou des déclarations y contenues.

Page 17 sur 20 Le >
Contrat d’amodiation n°_1977/7959/SG/GC/2021 4 7
Article 17 : Mandat

Conformément à l'article 6.2.1. du Contrat d'Amodiation, les Parties désignent
Monsieur Nelson KABALA NSENGA, Directeur de Division à la Direction
Juridique de l'AMODIANT aux fins de procéder à l'authentification du Contrat
d'Amodiation et à l'accomplissement des formalités d'usage auprès du CAMI
conformément aux dispositions des articles 12 alinéa 12 et 177 du Code Minier.

L'Amodiataire devra s'acquitter de tous les frais dus au titre d'enregistrement
conformément à l'article 179 du Code Minier et à l'article 372 du Règlement
Minier.

Article 18 : Entrée en vigueur

Le Contrat d'Amodiation entrera en vigueur après son enregistrement par le
CAMTI conformément aux dispositions de l'article 179 du Code Minier.

Fait à Lubumbashi, le.…2. 6. AUUT 2091 nas . en 4 (quatre) exemplaires originaux,
chacune des Parties reconnaissant en avoir retenu 1 (un), le troisième étant
réservé au Cadastre Minier et le dernier au Ministre des Mines.

É
ed

POUR LA SOCIETE NEW MINERALS INVESTMENT SARL

Cong Maohuai
Gérant

AW

Page 18 sur 20
Contrat d’amodiation n° 1977/7959/SG/GC/2021
ANNEXE 1 AU CONTRAT D'AMODIATION DE SURFACE
N°1 977/7959/56/GC/2021

CERTIFICAT D'EXPLOIT, ATION DU PE 2353

Page 19 sur 20
Contrat d’amodiation n° 1977/7959/SG/GC/2021
ANNEXE 2 AU CONTRAT D'AMODIATION DE SURFACE
N° 1977/7959/5G/6C/2021
CROQUIS ET LISTE DES COORDONNEES GEOGRAPHIQUES DE
5 CARRES DU PE 2353

# 5
2 3
10°58'00'_ 1 6
26°31'30''E

5 CARRES

Réf: WGS-84

Page 20 sur 20 L

Contrat d’amodiation n° 1977/7959/SG/GC/2021
CONTRAT D'AMODIATION N° 1573/12079/S6/6C/2017
AVENANT N° 1

Entre :

La Générale des Carrières et des Mines, société anonyme unipersonnelle avec Conseil
d'Administration, en abrégé « GECAMINES S.A. », en sigle « GCM S.A. », au capital
social de 2.401.500.000.000 CDF, immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le n° CD/LSHI/RCCM/14-B-1678, Numéro d'Identification
Nationale 6-193-AO1000M et Numéro Impôt AO701147F, et ayant son siège social au n°
419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi,
Province du Haut-Katanga, République Démocratique du Congo, « RDC », représentée aux
fins des présentes par Monsieur Albert Yuma Mulimbi, Président du Conseil
d'Administration et Monsieur Ntambwe Ngoy  Kabongo H-B, Directeur Général
Adjoint, ci-après dénommée « GECAMINES » ou l' « Amodiant », d'une part ;

et:

New Minerals Investment, Société à responsabilité limitée, en abrégé « NMI
SARL», immatriculée au Registre du Commerce et du Crédit Mobilier de Lubumbashi
sous le numéro CD/LSHI/RCCM/14-B-00006, numéro d'Identification Nationale 6-128-
N48837N, numéro Impôt A0906592B, et, ayant son siège social au n° 12, avenue Lofoi,
Commune de Lubumbashi, Ville de Lubumbashi, Province du Haut-Katanga, République
Démocratique du Congo, « RDC», représentée aux fins des présentes par Monsieur
Cong Maohuai, Gérant, ci-après dénommée, « NMI » ou « Amodiataire », d'autre
part ;

Ci-après dénommées collectivement « parties » et individuellement « Parties » ;

PREAMBULE

a) Attendu que GECAMINES et New Minerals Investment ont signé, en date du 02 mai
2017, le Contrat n° 1673/12079/SG/GC/2017 pour l'exploitation, en amodiation, du
gisement de Lujiba couvert par le Permis d'Exploitation (PE) n° 13.235 :

b) Attendu que le Contrat d'Amodiation n° 1673/12079/SG/GC/2017 est conclu entre
GECAMINES et New Minerals Investment, Monsieur CONG MAOHUAI
représentant de cette dernière devait signer ledit Contrat pour le compte de New
Minerals Investment et non pour M. M. Mining :

c) Attendu qu'en vue de formaliser leur consentement de collaboration, les Parties
conviennent de signer le présent Avenant au Contrat d'Amodiation.

RS

IL EST CONVENU ET ARRETE CE QUI SUIT :

ARTICLE 1 : OBJET

L'Objet du présent Avenant n° 1 au Contrat d'Amodiation est la correction de la
représentation des Parties dans le Contrat initial, qui fait mention à MM MINING au
lieu de New Minerals Investment.

ARTICLE 2 : REPRESENTATION DES CONTRACTANTS

Le Contrat d'Amodiation n° 1673/12079/S6/6C/2017 est conclu et signé pour La
Générale des Carrières et des Mines par Monsieur Albert YUMA MULIMBI, Président
du Conseil d'Administration et Monsieur Jacques KAMENGA TSHIMUANGA, Directeur
Général ai, et pour New Minerals Investment par Monsieur CONG MAOHUAI,
Directeur Général.

ARTICLE 4 : DISPOSITION FINALE

Toutes les autres dispositions du Contrat inchangées, demeurent en vigueur.

ARTICLES 5 : ENTREE EN VIGUEUR ET DUREE

Le présent Avenant au Contrat entre en vigueur à la date de sa signature.

EN, FOI F5 À les Parties ont signé à Lubumbashi, l'Avenant, le
.L$ AOUT 2071 en 4 (quatre) originaux, chacune des Parties reconnaissant en

avoir retenu un, le troisième étant réservé au Cadastre Minier et le dernier au Ministre
des Mines.

POUR LA es ERALE DES CARRIERES ET DES MINES S.A.

POUR NEW MINERALS INVESTMENT SA

Gong Maohuai

Page 2 sur 2
Avenant n° 1 au contrat d'amodiation n° 1673/12079/S56/6C/2017
